                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARY K. BOLEY, et al.                         : CIVIL ACTION
                                               :
                      v.                       : NO. 20-2644
                                               :
 UNIVERSAL HEALTH SERVICES,                    :
 INC., et al.                                  :

                                           ORDER
       AND NOW, this 27th day of May 2021, upon considering Defendants’ Motion to stay

following the Court of Appeals’ grant of Rule 23(f) review (ECF Doc. No. 72), Plaintiffs’

Opposition (ECF Doc. No. 74), Defendants’ Reply (ECF Doc. No. 76) with an Exhibit (ECF Doc.

No. 77), following yesterday’s hearing where the parties agreed all fact discovery (consisting of

eight noticed depositions of no more than seven hours) will be completed by July 19, 2021

consistent with our November 19, 2020 Order (ECF Doc. No. 43), and for reasons in the

accompanying Memorandum, it is ORDERED Defendants’ Motion to stay (ECF Doc. No. 72) is

GRANTED in part and DENIED in part requiring we amend our November 19, 2020 Order

(ECF Doc. No. 43) only:

       1.      Each party shall serve their expert disclosures necessary to meet their burden of

proof by expert report or expert interrogatories on Phase II issues no later than August 6, 2021;

and,

       2.      The parties’ prospective obligations in our November 19, 2020 Order (ECF Doc.

No. 43) regarding rebuttal expert disclosures, expert depositions, summary judgment,

decertification, and Daubert motion deadlines, pre-trial filings, and attaching counsel for a date

certain trial date are VACATED until further Order following the Court of Appeals’ Order

remanding the matter for trial at which time counsel will promptly address a schedule for the

remaining issues.

                                                    ________________________
                                                    KEARNEY, J.
